DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6 October 2021 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 6 October 2021 containing amendments to the claims and remarks.
Claims 12, 14-16, and 18-22 are pending.
The previous objection with respect to claim 21 is withdrawn in view of Applicant’s amendments to the claim.
The previous rejection with respect to claims 12, 14-16, and 18-22 is withdrawn in view of Applicant’s amendments to the claims.
Claims 12, 14-16, and 18-22 are allowed.

Allowable Subject Matter
Claims 12, 14-16, and 18-22 are allowed in view of Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771